Citation Nr: 0308219	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  02-05 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a left thumb 
disability, to include DeQuervain's tendonitis.

(The issue of entitlement to service connection for a right 
thumb disability, to include DeQuervain's tendonitis, will be 
the subject of a later decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from July 1966 to January 1970 
and from July 1982 to September 1999.

This appeal arises from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, that denied entitlement to a bilateral 
thumb disability.  

The Board of Veterans' Appeals (Board) is undertaking 
additional development on the matter of the veteran's claim 
of entitlement to service connection for a right thumb 
disability (to include DeQuervain's tendonitis), pursuant to 
authority granted 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  Sufficient evidence required for an equitable 
determination on the issue decided below has been obtained.

2.  The lay and medical evidence has attributed the veteran's 
left thumb DeQuervain's tendonitis to his in-service left 
thumb injuries.

3.  Radiological studies of September 2000, and confirmed in 
November 2002, revealed left thumb carpometacarpal (CMC) 
joint arthritis with subluxation.




CONCLUSION OF LAW

Left thumb CMC arthritis with subluxation and DeQuervain's 
tendonitis was incurred as a result of the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5103, 5103A, 5107 (West 1991 & 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 4.20, 4.59, 4.71a (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify and 
assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Therefore, the development conducted by VA in this case fully 
meets the requirements of the old provisions of 38 U.S.C.A. 
§ 5107 and the new provisions of 38 U.S.C.A. § 5103A.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board also 
finds that the recent publication of new regulations 
implementing the Veterans Claims Assistance Act of 2000 
(VCAA) does not require further development because, "the 
provisions of (the new regulations) merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 2001); see 
also 38 U.S.C.A. §§ 5103, 5103A.  In light of the fully 
favorable decision discussed below regarding entitlement to 
service connection for a left thumb disability, further 
development of this issue would needlessly delay a favorable 
outcome.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  
38 U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for a Left Thumb Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Arthritis shall be granted 
service connection although it was not otherwise established 
as incurred in service if manifested to a degree of 10 
percent or more within one year of separation from the 
military.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

The veteran has contended that his current thumb disability 
is the result of his military service.  He alleges that his 
hands were injured while performing his duties refueling a 
ship in the 1960s and have continuously bothered him since 
that time.  According to Espiritu v. Brown, 2 Vet. App. 492, 
494 (1992), a lay person is competent to provide evidence on 
the incurrance of injury and resulting symptoms.  However, 
only a medical professional can provide competent, probative 
evidence regarding the diagnosis or etiology of a disability.

Military outpatient records dated in February and July 1967 
noted two different injuries to the veteran's left hand.  X-
rays taken in both months were negative.  The veteran 
received periodic comprehensive physical examinations during 
his military service.  Beginning on examination in August 
1981, he reported a medical history of breaking numerous 
fingers during his early military service in the 1960s.  The 
only abnormality noted regarding his upper extremities was 
the loss of the terminal phalanx of the right fifth digit.  
Beginning in the late 1990s, the veteran complained of 
numbness, tingling, and weakness associated with his fingers.  
The service records associated these symptoms with 
radiculopathy resulting from cervical spine abnormalities.  
His separation examination of May 1999 found his upper 
extremities to be normal.  The veteran was separated from 
active military service on September 30, 1999.

The veteran has a post-service medical history of 
questionable gout.  However, this etiology was ruled out 
during a private rheumatology examination in December 2000.  
Private outpatient records of September and October 1999 
reported the veteran's complaints of joint pain in his thumbs 
for the past two to three months that would increase with 
gripping.  Examination noted tenderness over the left first 
CMC joint that was associated with tendonitis and a sprain.  
A VA orthopedic examination of May 2000 noted the veteran's 
complaints of bilateral thumb pain for the past six months.  
On examination, there was tenderness over the 
metacarpophalangeal joints on palpation in both thumbs.  The 
diagnosis was DeQuervain's tendonitis; however, the examiner 
failed to refer the veteran for radiological studies of the 
hands.  In a report of December 2000, a private 
rheumatologist associated the thumb complaints with 
DeQuervain's tendonitis and possible osteoarthritis in the 
base of the thumbs. 

A VA X-ray of the veteran's hands on September 5, 2000, found 
bilateral mild degenerative changes in the radiocarpal 
joints, narrowing of the interphalangeal joint space of the 
left thumb with a small overhanging bone spur, and 
degenerative changes at the base of the thumb.  In November 
2002, a VA outpatient record noted the veteran's complaints 
of hand and thumb pain for the past two to three years.  He 
claimed that sometimes he would drop things and get spasms.  
A VA plastic surgery consultation of November 2002 reported 
that X-rays of the hands revealed CMC arthritis with joint 
subluxation was that worse on the left side than the right.  
On examination, pain resulted with palpation over the thumb 
CMC joints and grind tests were positive.

The Board finds that service connection for DeQuervain's 
tendonitis of the left thumb should be granted.  This is 
based on the veteran's lay evidence that his symptomatology 
has existed since his in-service injuries in the 1960s.  
While his reported history of symptomatology in his post-
service private treatment records and on VA examination 
appear to contradict long-standing chronic symptomatology, 
these reported histories do associate the onset of his 
symptoms generally at the time he was separated from the 
military.  Resolving all reasonable doubt in the veteran's 
favor, the Board finds that his thumb symptomatology began 
during his active military service and has continuously 
existed since that time.  See 38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Based on this history, 
professional medical opinions have associated these 
complaints with DeQuervain's tendonitis.  As this condition 
has existed since his military service, the Board must grant 
service connection.

In addition, VA X-rays of September 2000, taken within one 
year of the veteran's separation from active service in 
September 1999, confirm degenerative changes to the CMC joint 
of the left thumb.  The plastic surgery consultation noted 
radiological evidence of CMC arthritis with joint 
subluxation.  The veteran has indicated that he has painful 
motion with the use of his left thumb and objective 
examinations have reported pain on palpation of the left 
thumb joints.  According to 38 C.F.R. § 4.59, the intent of 
the rating schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  
Applying this regulation in connection with the provisions of 
38 C.F.R. § 4.20 (authorizing analogous rating under a 
closely related disease or injury), the Board finds that the 
tendonitis, degenerative changes, and subluxation of the left 
thumb would qualify as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5224 (favorable ankylosis of the 
thumb).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Based on the presumptive provisions of 38 C.F.R. § 3.307and 
§ 3.309, the Board must also grant service connection for 
left thumb CMC arthritis with joint subluxation.




ORDER

Entitlement to service connection for left thumb CMC 
arthritis with joint subluxation and DeQuervain's tendonitis 
is granted.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

